DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on May 16, 2022.  Claims 2, 9, and 16 are amended.    
Claims 2-21 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 2-21 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application 16/562,258 (which has a notice of allowability). Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 2, U.S. Patent Application 16/562,258 discloses:  a method for managing communication over one or more networks using one or more network computers, wherein execution of instructions by the one or more network computers perform the method comprising (claim 1):
monitoring network traffic for the one or more networks, wherein the network traffic is associated with one or more network addresses of a plurality of physical networks and is further associated with one or more gateway identifiers (GIDs) for one or more gateway computers in one or more physical networks that are private and an underlying part of one or more associated overlay networks that are public and employed by one or more relay computers in one or more physical networks that are public to establish one or more intermediate connections between the one or more gateway computers to prevent direct access and visibility of the one or more private and public physical networks and their associated network traffic by one or more nodes that are members of the overlay network, wherein the one or more nodes are interconnected endpoints in the overlay network which operates as a logical network that provides an abstraction layer to hide the underlying part of the one or more physical networks from members of the   overlay network (claim 1);
generating one or more events based on one or more affirmative comparisons of one or more metrics for the network traffic associated with the one or more GIDs and the one or more gateway computers to one or more event rules (claim 1); and
employing the one or more events to execute one or more actions based on the one or more events (claim 1).
Claims 3-8 are rejected because they depend on rejected independent claim 2 above.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application 16/562,258 (which has a notice of allowability). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 10-15 are rejected because they depend on rejected independent claim 9 above.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Application 16/562,258 (which has a notice of allowability). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 17-21 are rejected because they depend on rejected independent claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466